NON-FINAL REJECTION AFTER FILING RCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-2, 5-6, 10-11, (optionally 12), 14-17 and 21-26 is/are rejected under 35 U.S.C. 103 as being obvious by Yoder et al. U.S. Patent Number 5,970,916.
Yoder et al. teach clumping cellulosic animal litter comprising a cellulosic substrate coated with a first layer of xanthan gum and a second layer of guar gum and a unique method of making such particles by applying water coatings between application of the two gum layers.
Yoder et al.’s independent claim 18 reads as followed: “A method of making a clumping cellulosic animal litter comprising: providing a substrate comprising cellulosic particles; wetting the surface of the cellulosic particles with water; applying xanthan gum to the wetted surface of the particles; wetting the xanthan gum-coated particles with water; and applying guar gum to the wetted surface of the particles.”.  
Yoder et al.’s dependent claim 39 reads as followed: “The method of claim 18 in which there is added to the water used to wet the surface of the particles after application of the xanthan gum a tackiness-enhancing agent chosen from the group consisting of CMC, methylcellulose, tapioca starch, xanthan gum, guar gum, guar gum derivatives, and karaya gum.” [Emphasis added]. 
Yoder et al.’s dependent claim 41 reads as followed: “The method of claim 18 in which after the application of the guar gum there is applied a third coating of an aqueous solution of a tackiness-enhancing agent chosen from the group consisting of CMC, methylcellulose, tapioca starch, xanthan gum, guar gum, guar gum derivatives, and karaya gum.”[Emphasis added]. 
The various particulate cellulosic substrates, in granular, pellet and/or other forms, are disclosed in column 2, line 65 to column 3, line 50. Various members of the listed particulate cellulosic substrates would contain lignin, such as wood pulp, peanut hulls etc.. 
At column 5, lines 30-45 Yoder et al. teaches the following: “The final particles preferably will have a moisture level of about 5 to 10% by weight. Preferably, the moisture level will be about 5 to 6% and most preferably it will be no more than about 5% by weight. If the level of moisture in the particles exceeds these levels, it is preferred that the particles be dried to a moisture level at least as low as 8% by weight before packaging them for shipment and later use. Therefore, in order to minimize or eliminate the need to dry the particles after the coating processes are completed, it is preferred that the total moisture added in the two water sprays described above should not exceed about 7% by weight of the overall coated cellulosic particles and preferably will not exceed about 3.0%. Finally, whether or not drying is required, it is desirable to permit the guar gum-coated particles to "cure" for at least about 1 to 2 minutes before packaging to prevent the particles from sticking together.”[Emphasis added].
Applicant’s attention is drawn to Examples B-D in TABLE 1 and over Example 3 in TABLE 2. In said Examples, BIODAC cellulose granules having a mesh size of 12/20 are coated with xanthan gum, guar gum and CMC (carboxymethylcellulose) as the tackiness-enhancing agent. 
Yoder et al. differs from applicant’s claimed invention in the following ways: 1) there is not a direct teaching (i.e. by way of an example) to where a starch, such as tapioca starch, is actually used as the tackiness-enhancing agent either alone or in combinations with other tackiness-enhancing agents, such as guar gum and/or xanthan gum and/or CMC, to form the particles, as such there is no direct teaching (by way of an example) to where the particles containing both starch and a polysaccharide gum have a moisture content of about 10% by weight to about 50% by weight as set forth in applicant’s independent claim 1, and 2) it is unclear if the BIODAC cellulose granules themselves actually contain any lignin. 
It would have been obvious to one having ordinary skill in the art to use Yoder et al.’s claims 39 and 41, as strong motivation to actually use a starch, such as tapioca starch, as the tackiness-enhancing agent, either alone or in combinations with other tackiness-enhancing agents, such as guar gum, xanthan gum and/or CMC. Such is obvious because the use of combinations of tackiness-enhancing agents is within the scope of Yoder et al.’s invention, and also because it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).
Furthermore, applicant’s claimed limitation of: “wherein the pellets have a moisture content of about 10% by weight to about 50% by weight” is fully met by Yoder et al.’s disclosure of at column 5, lines 30-32 wherein Yoder et al. teaches the following: “The final particles preferably will have a moisture level of about 5 to 10% by weight.”. It is not inventive to merely follow a prefered embodiment of a prior-art reference. 
Optionally claim 12 can be rejected here in the following situation. It would have been obvious to one having ordinary skill in the art to use Yoder et al.’s disclosure of column 2, line 65 to column 3, line 50 to wherein wood pulp, peanut hulls etc. are disclosed as types of particulate cellulosic substrates useful for the invention, as motivation to actually use wood pulp and/or peanut hulls particulate cellulosic substrates.  It is well known in the art that both wood pulp and peanut hulls contain lignin. Please note that it is irrelevant if applicant’s two or more biopolymeric thickening agents further contain lignin as worded in applicant’s claim 12. What only matters is that applicant’s claimed composition must contain lignin. Applicant’s claims are drawn to a composition NOT to a method of making the composition.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being obvious by Yoder et al. U.S. Patent Number 5,970,916 in view of Swank U.S. Patent Application Publication No.: 2005/0132968 A1.
Yoder et al. has been described above and differ from applicant’s claimed invention in that there is no direct disclosure to where the lignin is directly added as a specific component to the composition (claim 12), and wherein the lignin is one of applicant’s specifically claimed lignin species of claim 13.  
Swank discloses an animal litter that includes a sorbent granule composed of granule particulate that is able to pass -20 screen sieve and a binder such that greater than 90% of said granules have a size of between -5 and +60 screen sieve. The granule has an oil coating thereon. An animal litter is produced by milling sorbent material to a particulate size such that greater than 90% by weight of said particulate is -20 screen sieve size or finer. The sorbent material is then agglomerated to the milled particulate to a granule size of between -5 and +60 screen sieve with a binder. The granule is then coated with an oil. Extrusion represents a preferred mode of agglomeration, see abstract.
Swank’s paragraph [0010] reads as followed: “The binder is present in amounts ranging from 0.5% to 95% by weight of the total dry weight of the granule. More preferably, the binder is present in amounts ranging from 1% to 75% by weight of the total dry weight of the granule. Still more preferably, the binder is present in amounts ranging from 2% to 20% by weight of the total dry weight of the granule. Most preferably, the binder is present in amounts ranging from 3% to 10% by weight of the total dry weight of the granule. Illustrative examples of binders operative herein are carbohydrates such as monosaccharides, disaccharides, oligosaccharides and polysaccharides; proteins; lipids; glycolipid; glycoprotein; lipoprotein; and combinations and derivatives of these. Specific carbohydrate binders illustratively include glucose, mannose, fructose, galactose, sucrose, lactose, maltose, xylose, arabinose, trehalose and mixtures thereof such as corn syrup; celluloses such as carboxymethylcellulose, ethylcellulose, hydroxyethylcellulose, hydroxy-methylethylcellulose, hydroxyethylpropylcellulose, methylhydroxyethyl-cellulose, methylcellulose; starches such as amylose, seagel, starch acetates, starch hydroxyethyl ethers, ionic starches, long-chain alkyl starches, dextrins, amine starches, phosphate starches, and dialdehyde starches; plant starches such as corn starch and potato starch; other carbohydrates such as pectin, amylopectin, xylan, glycogen, agar, alginic acid, phycocolloids, chitin, gum arabic, guar gum, gum karaya, gum tragacanth and locust bean gum; complex organic substances such as lignin and nitrolignin; derivatives of lignin such as lignosulfonate salts illustratively including calcium lignosulfonate and sodium lignosulfonate and complex carbohydrate-based compositions containing organic and inorganic ingredients such as molasses. Suitable protein binders illustratively include soy extract, zein, protamine, collagen, and casein. Binders operative herein also include synthetic organic polymers capable of promoting or producing cohesion of methylene urea oligomer fines and these illustratively include ethylene oxide polymers, polyacrylamides, polyacrylates, polyvinyl pyrrolidone, polyethylene glycol, polyvinyl alcohol, polyvinylmethyl ether, polyvinyl acrylates, polylactic acid, and latex. In a preferred embodiment, the binder is calcium lignosulfonate, molasses, a liquid corn starch, a liquid corn syrup or a combination thereof.” [Emphasis added]. 
It would have been obvious to one having ordinary skill in the art to use Swank’s disclosure that lignins, such as lignosulfonate, are effective binder components for cellulosic type animal litter, as strong motivation to actually further add a lignin, such as lignosulfonate, into Yoder et al.’s animal litter composition as an additional binder/ tackiness-enhancing agent. 
Also note that Swank also directly discloses the use of carboxymethylcellulose, hydroxyethylcellulose, plant starches such as corn starch and potato starch; other carbohydrates such as gum arabic, guar gum etc. as effective binder materials. These are the same species directly taught by Yoder et al. as effective binders/tackiness-enhancing agents for Yoder et al.’s invention. Thus the use of a lignin binder species in combination with said other binder species would be expected to be both compatible and beneficial. In any case, it is well known in the art that to employ two or more materials in combination for the same purpose they are taught as being individually useful is not patentable outside a showing of superior and unexpected results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 08/09/22 with the amendment and RCE, have been fully considered but are not persuasive to put the application in condition for allowance for the reasons set forth above. Additional examiner comments are set forth next. 
Applicant’s traversal argument on why the amended claims are “patentable” over the above applied prior-art references is because, Yoder et al.’s disclosure taken as a whole, would “teach away” from applicant’s claimed limitation of independent claim 1 of: “wherein the pellets have a moisture content of about 10% by weight to about 50% by weight”. In support of applicant’s argument applicant refers to Yoder et al.’s disclosure at column 5, lines 30-45.
The Examiner’s response to applicant’s argument is that Yoder et al.’s disclosure of at column 5, lines 30-32 does not support applicant’s position of unobviousness because Yoder et al.’s disclosure at column 5, lines 30-32 teaches the following: “The final particles preferably will have a moisture level of about 5 to 10% by weight.”. Which directly overlaps applicant’s bottom end claimed moisture content of “about 10% by weight to about 50% by weight”. The fact that Yoder et al.’s even more prefers that the water content of the final particles is about 5 to 6% weight percent, is deemed to be moot since one having ordinary skill in the art would know reading Yoder et al.’s disclosure that effective and desirable particles according to Yonder et al.’s invention can have a water content of at least 10% by weight. Please note that the disclosure of a prior-art reference is not limited to its most preferred embodiments.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117. The examiner can normally be reached M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764